Citation Nr: 1433867	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  08-13 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a rating in excess of 10 percent for left shoulder tendinitis with degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1978 until his retirement in January 2003.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

In July 2010, the Veteran testified during a hearing before the Board that was conducted via video conference.  A transcript of the hearing is of record.

In December 2010, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  The Board remanded the claim again in February 2014, and the case was subsequently returned for further appellate review.

The issues of entitlement to an increased rating for a right knee disability, an increased rating for a right shoulder disability, and total disability based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See June 2014 Appellant Brief.)  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, another remand is required to ensure there is a full record upon which to decide the Veteran's appeal. 

To begin with, the Board notes that treatment records are missing from the case file.  In a July 2014 rating decision, the RO granted the Veteran a temporary total (100 percent) convalescence rating pursuant to 38 C.F.R. § 4.30 for the period from February 25 2014 to April 1, 2014, based on a surgical procedure the Veteran had performed on his left shoulder.  However, while the Board has record of the Veteran's April 2011 shoulder surgery, there is no current record of this most recent surgery.  Specifically, the RO cited a February 25, 2014 operation report from the Cheyenne Regional Medical Center.  As a result, a remand is required to obtain this additional information.  38 U.S.C.A. 5103(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, other relevant ongoing medical records should also be requested.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall obtain any and all outstanding VA treatment records from the Cheyenne VA medical center, to include the February 25, 2014 operation report, and any other VA medical center from which the Veteran has received treatment for his left shoulder disability.  

2.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, to include consideration of all the evidence received since the Supplemental Statement of the Case from November 2012.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



